El Juez PresideNte Señor del Tobo,
emitió la opinión del tribunal.
La parte apelada solicita lá desestimación del recurso in-terpuesto en este caso basándose en que establecido el 12 de febrero último y habiéndose acogido el apelante a la ley No. 27 de 1917, se ordenó al taquígrafo el 25 del propio febrero que preparara la transcripción de la evidencia sin que lo hiciera dentro del plazo que la misma ley concede, y en que el récord de la apelación no ha sido archivado en esta corte dentro del término de ley.
Por una moción adicional la parte apelada solicita también la desestimación del recurso porque el escrito del apelante optando porque el taquígrafo preparara la transcripción no fue archivado dentro de los diez días qué marea el estatuto.
La parte apelante se opuso por escrito a la desestimación. Sostiene que la orden de 25 de febrero no se notificó al taquí-grafo hasta después de abril 30 y que se encuentra pendiente de resolver en la corte de distrito una moción que presentara pidiendo a la corte que en uso del poder que le concede el artículo 140 del Código de Enjuiciamiento Civil dé por pre-sentado en tiempo el escrito optando por la preparación de la transcripción por el taquígrafo.
 En el caso de Ferrocarriles del Este v. Ríos, 39 D.P.R. 85, se decidió:
“El Secretario no está en el deber de notificar a un apelante el *105haber accedido la Corte a que la transcripción de la evidencia sea hecha.”
Y en el de Salichs v. Junta Examinadora de Ingenieros, 39 D.P.R. 245, se resolvió:
“La apelación debe ser desestimada en vista de que el período •original de veinte día's para preparar la transcripción taquigráfica expiró sin haberse dado el aviso correspondiente al taquígrafo y sin haberse obtenido la debida prórroga para hacer tal notificación.”
Aquí, como hemos consignado, la corte accedió a la petition del apelante y ordenó al taquígrafo la preparación de la transcripción el 25' de febrero. El apelante dejó transcurrir lo que faltaba de febrero,. todo marzo y casi todo abril soli-citando, según la certificación que acompaña a su impugna-ción, el 30 de este último mes que la orden de 25 de febrero se notificara al taquígrafo.
En tal virtud y como tampoco existe exposición del caso, iui se radicó el legajo de la sentencia dentro del término de treinta días, ni se solicitó prórroga en tiempo para ello, no cabe continuar tramitando válidamente la apelación.
También procedería la desestimación del recurso por el motivo adicional alegado. La circunstancia de que esté pen-diente una moción en la corte de distrito, no empece, pues repetidamente se ba decidido que sólo al Tribunal Supremo compete la concesión de nuevos términos cuando ban fenecido los fijados por la ley que no son de naturaleza jurisdiccional y la petición se formula dentro de un término razonable alegándose y demostrándose justa causa.

Debe desestimarse el recttrso.